Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Dr. Randy Barnett, ) Date: May 8, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-08-210

) Decision No. CR1786
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
revoke the Medicare billing privileges of Petitioner, Randy Barnett, D.O.

I. Background

In January 2005, Petitioner, a doctor, was convicted of a felony for selling non-controlled
prescription drug samples. In April 2006, Petitioner submitted an application for
enrollment in the Medicare program, disclosing his 2005 conviction, and in May 2006
was approved. Petitioner then applied to participate in the Medicaid program, and the
Medicaid state agency made an inquiry to the Medicare carrier about Petitioner’s
Medicare status in light of his conviction. On August 9, 2007, based on the January 2005
conviction, CMS revoked Petitioner’s Medicare billing privileges. Petitioner appealed
CMS’s determination to the Medicare hearing officer, who issued a reconsideration
decision upholding the revocation. Petitioner then appealed the reconsideration and the
case was assigned to me for a hearing and a decision.
2

I held a pre-hearing conference by telephone and issued a pre-hearing order in which I
directed the parties to file written exchanges including proposed exhibits and briefs. I
advised the parties that they had the option to request an in-person hearing. I told them
that I would grant a request for an in-person hearing based on a proffer of relevant
testimony that did not duplicate an exhibit.

CMS and Petitioner both filed briefs (CMS Br. and P. Br.). CMS has submitted exhibits
marked CMS Exs. 1-8, and Petitioner has submitted one exhibit marked P. Ex. 1. Neither
Petitioner nor CMS requested that I convene an in-person hearing. I receive into the
record CMS Ex. 1-8 and P. Ex. 1.

Section 1866(j)(2) of the Social Security Act (Act) creates appeal rights for providers and
suppliers where enrollment has been denied, including the revocation of billing
privileges, using the procedures that apply under section 1866(h)(1) of the Act. These
procedures provide for review by an Administrative Law Judge (ALJ) and the right to
appeal the ALJ’s decision to the Departmental Appeals Board (Board). 42 C.F.R. Part
498, et seq.

II. Discussion
A. Issue

The issue in this case is whether CMS is authorized to revoke Petitioner’s provider
enrollment.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law to support my decision in this case. I set
forth each Finding below as a separate heading.

1. CMS has discretion to deny provider enrollment or revalidation to any
provider or supplier who was convicted, within 10 years preceding the
date of application for enrollment or revalidation, of a felony offense that
CMS determines to be detrimental to the best interests of Medicare and its
beneficiaries. I have no authority to question CMS’s exercise of
discretion in such a case.

Sections 1842(h)(8) and 1866(b)(2)(D) of the Social Security Act (Act) authorize the
Secretary of the United States Department of Health and Human Services (Secretary) to
deny enrollment or re-enrollment to any provider who has been convicted of a felony
offense which the Secretary determines is detrimental to the best interest of the program
3

or to that of program beneficiaries. The Secretary has published regulations that
implement the statutory intent. Regulations governing provider enrollment or
revalidation grant CMS discretion to deny enrollment or revalidation to any provider who
has been convicted of a felony offense within the 10 years preceding the date of the
application for enrollment or revalidation where CMS determines the offense to be
“detrimental to the best interests of the program and its beneficiaries.” 42 C.F.R.

§ 424.535(a)(3). A subsection of this regulation specifically provides that billing
privileges may be revoked for offenses involving “financial crimes.” 42 C.F.R.

§ 424.535(a)(3)(i)(B). Another subsection provides that billing privileges may be
revoked for any conviction that mandates an exclusion pursuant to section 1128(a) of the
Act. 42 C.F.R. § 424.535(a)(3)(i)(D)

As a general rule, and as appellate panels of the Departmental Appeals Board have
repeatedly held, I have no authority to review CMS’s exercise of discretion where
discretion is explicitly granted to CMS by regulation. Wayne E. Imber, M.D., DAB No.
1740 (2000); Brier Oak Terrace Care Ctr., DAB No. 1798 (2001). Nor do I have
authority to compel CMS to exercise discretion to take an action that CMS has
discretionary authority not to take. Puget Sound Behavioral Health, DAB No. 1944
(2004), at 15-16 (where regulation uses permissive rather than mandatory language ALJ
had no authority to compel CMS to exercise its discretion).

The regulations governing denial and revocation of provider enrollment give CMS the
discretion to determine which convictions will be the basis for denying enrollment or
revalidation. I have no authority to look behind CMS’s exercise of discretion and to
substitute my judgment for that of CMS. I cannot, on my own, decide whether an offense
is detrimental to the best interest of Medicare and its beneficiaries. Therefore, if I
conclude that Petitioner was convicted of a felony within the 10 years preceding the date
of his application and that CMS exercised its discretion, based on that conviction, to deny
revalidation to Petitioner, I must sustain CMS’s determination. Michael J. Rosen, M.D.,
DAB No. 2096 (2007), at 14 (citing Michael J. Rosen, M.D., DAB CR1566, at 11
(2007)).
4

2. Petitioner was convicted of a felony within 10 years of the date of his
application for provider enrollment.

The parties agree that in October of 2004 Petitioner entered a guilty plea agreement, and
that in January of 2005 he was convicted, of a felony for selling unlawfully thousands of
prescription drug samples.’ CMS Exs. 2, 3.

3. CMS has discretion to deny enrollment to Petitioner inasmuch as he
was convicted of a felony within the 10 years preceding the date of his
application for enrollment.

Petitioner’s conviction of a felony within 10 years of the date of his application for
enrollment is sufficient to sustain CMS’s determination to revoke his billing privileges. I
ave no authority to look behind that determination in order to decide whether CMS
reasonably exercised its discretion.

For that reason I make no decision in this case that Petitioner’s conviction was of the type
of felony for which the regulations specifically direct revocation of billing privileges
ecause it is unnecessary that I do so. It is sufficient, for purposes of my decision, to find
that Petitioner was convicted of a felony within the past 10 years and that CMS
determined that the conviction was detrimental to the best interests of the Medicare
program and its beneficiaries.

However, and although it is unnecessary that I make findings concerning the
reasonableness of CMS’s determination, there are similarities between Petitioner’s
conviction and the categories of felonies for which revocation is directed by the
regulations and such similarities certainly would support the reasonableness of CMS’s
determination were reasonableness at issue. See 42 C.F.R. §§ 424.535(a)(3)(i)(B),
424.535(a)(3)(i)(D).

First, Petitioner’s conviction is of a felony that is at least similar in character to those for
exclusion is mandated by section 1128(a)(4) of the Act and for which revocation of
billing privileges is directed by 42 C.F.R. § 424.535(a)(3)(i)(D). I make no finding here
that Petitioner was convicted of such a felony inasmuch that the drugs he sold unlawfully

' The drug samples were approaching their expiration dates or were not to be
dispensed by him to a pharmacist, and Petitioner received approximately $10,000 for the
samples between January 2000 and April 2001. CMS Ex. 2, at 1.
5

were not controlled substances. However, the similar character of his conviction to the
type of conviction that mandates exclusion under section 1128(a)(4) (both involve the
unlawful sale of prescription medications) certainly supports CMS’s rationale for finding
the conviction to be detrimental to the best interests of Medicare and its beneficiaries.

Additionally, Petitioner’s conviction is of a felony that is similar in character to the
financial crimes for which revocation is directed by § 424.535(a)(3)(i)(B). It is similar to
embezzlement or insurance fraud in that it was illegal and deceptive. It is also similar to
tax evasion because Petitioner received income that he could not legally declare for tax
purposes. I agree with CMS’s characterization of Petitioner’s crime.’ Although it is
unnecessary to categorize Petitioner’s crime as a “financial crime” because CMS has the
discretion pursuant to 42 C.F.R. § 424.535(a)(3) to determine whether any felony is
detrimental to the best interest of the Medicare program or its beneficiaries, the similarity
between Petitioner’s crimes and those financial crimes for which revocation is directed by
regulation certainly provides support for the reasonableness of CMS’s determination.

Petitioner argues that the revocation is tantamount to an exclusion from the Medicare
program, and that Congress has expressly legislated mandatory and permissive
exclusions, none of which concern the crime he committed. But, Congress gave the
Secretary discretion to terminate a Medicare agreement when a physician or supplier has
been convicted of a felony which the Secretary determines is detrimental to the best
interests of the program or its beneficiaries even where an offense does not fit exactly into
a category of crimes for which exclusion is mandated or permitted by section 1128 of the
Act. The Secretary also has the discretion to determine what offenses are detrimental to
the best interests of the program or its beneficiaries.

Petitioner also argues that CMS necessarily determined that Petitioner’s crime was not
detrimental to the Medicare program when it approved his application for enrollment
which was accompanied by a disclosure of his 2005 conviction. Moreover, according to
Petitioner, CMS knew that he had been convicted of a felony when it originally agreed to
enroll him as a provider and now, has unfairly changed its position by determining to
revoke that which it had previously granted. The argument is essentially that CMS’s
prior determination estops it from making a new determination. This argument fails for
two reasons. First, it is beyond my authority to look behind CMS’s discretionary

> In the preamble to the Part 424 regulations, the drafters emphasized their belief
that “it is reasonable for the Medicare program to question the honesty and integrity of
the individual or entity with such a history [of financial crimes] in providing services and
claiming payment under the Medicare program.” 71 Fed. Reg. at 20,760 (April 21,
2006).
6

decision. Second, as a general rule, estoppel does not apply to the federal government or
its agencies. See Oak Lawn Endoscopy, DAB CR1187 (2004). Moreover, CMS may
conduct revalidation reviews “off cycle.” 42 C.F.R. § 424.515(d)(1). Here, following
inquiries by the state Medicaid agency, CMS conducted a review and determined that
Petitioner’s conviction warranted revocation. CMS Ex. 8.°

/s/
Steven T. Kessel
Administrative Law Judge

* An appellate panel of the Departmental Appeals Board rejected similar
arguments, albeit in a different context, concerning alleged retroactive application of a
regulation. Nandrenda M. Patel, M.D., DAB 1736 (2000) (agency’s application of
current law at time of action not retroactive application of the regulation.).
